t c memo united_states tax_court edgar b and monica alacan petitioners v commissioner of internal revenue respondent docket no filed date edgar b and monica alacan pro sese diana p hinton for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issues for decision are whether petitioners are entitled to claim certain expenses as an exclusion from income and as deductions for and whether petitioners are liable for an increased deficiency on the basis of a state_income_tax refund and interest_income on such refund received in but not reported on their tax_return unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in staten island new york petitioners filed their tax_return with the filing_status of married filing joint_return on their schedule a itemized_deductions petitioners claimed dollar_figure for state_and_local_income_taxes paid in during petitioners received a refund of dollar_figure of the amount_paid on their state income taxes and interest_income on the refund of dollar_figure petitioners filed their tax_return with the filing_status of married filing joint_return petitioners did not report any income for taxable refunds credits or offsets of state_and_local_income_taxes petitioners excluded dollar_figure from gross_income attached to the tax_return is a letter dated date which states this letter is to confirm that edgar b alacan as an employee of j w barclay co sustained dollar_figure in after tax expenses for the tax_year a detailed list of all transactions will be provided if needed by request petitioners also claimed dollar_figure as unreimbursed employee_expenses on the schedule a on date respondent sent petitioners a notice_of_deficiency in which respondent determined a deficiency of dollar_figure respondent disallowed petitioners’ exclusion_from_gross_income of dollar_figure explaining that the amount has been adjusted to the amount verified further respondent disallowed petitioners’ claimed employee_business_expense of dollar_figure reported on the schedule a explaining that you did not establish that the business_expense shown on your tax_return was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to your business on date the court filed petitioners’ petition disputing dollar_figure of respondent’s disallowance of business_expenses and the exclusion_from_gross_income of dollar_figure petitioners argued that they could substantiate the disallowed amounts on date respondent filed an amended answer with leave of the court in which respondent alleged that the deficiency of dollar_figure should be increased to dollar_figure to reflect petitioners’ receipt of a refund of their state_and_local_income_taxes plus interest_income on such refund which was unreported as income on the tax_return opinion i claimed expenses deductions are a matter of legislative grace and a taxpayer bears the burden of proving that he has complied with the specific requirements for any deduction he claims see 503_us_79 292_us_435 under sec_162 a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business if the taxpayer maintains records or other proof sufficient to substantiate the expenses sec_162 sec_6001 308_us_488 sec_1_6001-1 income_tax regs if a claimed business_expense is deductible but the taxpayer is unable to substantiate it we are generally permitted to approximate the amount of the expense bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the estimate however must have a reasonable evidentiary basis 85_tc_731 petitioners do not argue that the burden_of_proof shifts to respondent pursuant to sec_7491 and that the threshold requirements of sec_7491 have been met in any event we decide the issue on the basis of the preponderance of evidence on the record petitioners failed to provide substantiation for any of the claimed expenses that respondent disallowed during trial petitioners did not provide any testimony or written documentation for substantiation purposes further we find that petitioners put forth little effort in trying to obtain the required_documentation since they became aware of the deficiency more than years ago as a result we hold that petitioners are not entitled to claim the disputed expenses as deductions in light of the lack of evidence on the record substantiating any of petitioners’ claimed expenses we also hold that petitioners are not entitled to exclude the disputed expenses from income ii state_income_tax refund generally if an amount was deducted on a prior year’s tax_return which resulted in a reduction of tax and a tax_benefit to the taxpayer a subsequent recovery by the taxpayer of such amount must be included in gross_income in the year the recovery is received sec_111 kadunc v commissioner tcmemo_1997_92 therefore gross_income includes a refund of state_income_tax in the year received to the extent that the payment of such tax was claimed as a deduction in a prior taxable_year which resulted in a reduction of federal_income_tax see kadunc v commissioner supra the burden_of_proof with regard to this issue is on respondent because he asserted an increased deficiency in an amended pleading rule a respondent established petitioners’ receipt of the state_income_tax refund and accompanying interest_income by placing into evidence certified documents from the new york state department of taxation and finance which report that petitioners received a state_income_tax refund and interest_income with regard to the state income taxes paid for in further the parties placed into evidence petitioners’ tax_return which reported a claimed deduction for state income taxes paid in that reduced petitioners’ tax for and petitioners’ tax_return which did not report as income the state_income_tax refund and interest_income received in petitioners did not provide any evidence to dispute their receipt of the refund and interest_income in and their failure to report such as income on their tax_return in fact the parties stipulated that petitioners received the state_income_tax refund and applicable_interest income in and did not include such income on their tax_return on the basis of the evidence on the record we hold that petitioners are liable for the increased deficiency because of their receipt of a state_income_tax refund and applicable_interest income during in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude that they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
